FILED
                             NOT FOR PUBLICATION                            JUN 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES EDWARD WILLIAMS,                           No. 12-16317

               Plaintiff - Appellant,            D.C. No. 5:10-cv-02715-RMW

  v.
                                                 MEMORANDUM *
TABBAA MUMTAZ, Doctor; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       California state prisoner James Edwards Williams appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004), and we affirm.

       The district court properly granted summary judgment because Williams

failed to raise a genuine dispute of material fact as to whether defendants knew of

and consciously disregarded a serious risk of harm to his health. See Farmer v.

Brennan, 511 U.S. 825, 834 (1994) (setting forth objective and subjective prongs

of deliberate indifference claim); Toguchi, 391 F.3d at 1059-1060 (neither a

difference of opinion concerning the course of treatment nor mere negligence in

diagnosing or treating a medical condition amounts to deliberate indifference); see

also Galen v. County of Los Angeles, 477 F.3d 652, 662 (9th Cir. 2007) (§ 1983

does not provide a cause of action for alleged violations of state law).

       We do not consider matters raised for the first time on appeal. See Dream

Palace v. County of Maricopa, 384 F.3d 990, 1005 (9th Cir. 2004) (explaining the

reasons for not considering new arguments on appeal, i.e., that doing so would

deprive the court of appeals “of a fully developed factual record” and “the benefit

of the district court’s prior analysis”).

       Williams’s pending motions are denied.

       AFFIRMED.




                                            2                                  12-16317